Opinion issued December 22, 2020




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-20-00651-CV
                            ———————————
                    IN RE GYANENDRA PATRA, Relator



          Original Proceeding on Petition for Writ of Habeas Corpus


                          MEMORANDUM OPINION

      Gyanendra Patra was held in contempt of the trial court’s March 6, 2020

agreed final judgment and injunction and ordered confined by the trial court’s July

20, 2020 order of contempt and commitment. Patra seeks a writ of habeas corpus,

claiming that he is being illegally restrained under the trial court’s July 20, 2020
order which he contends is invalid.1 The trial court suspended commitment and

ordered Patra released on bond of $100.00 subject to his compliance with certain

conditions.2 Because we conclude that Patra is illegally restrained, we grant the writ,

vacate the trial court’s contempt and commitment order, and order Patra released

from custody.

                                     Background

      This case arises from a lawsuit filed by real parties in interest, Clare Schoene

and her husband, Adam Hampton, against Gyanendra Patra alleging claims of

stalking, intentional infliction of emotional distress, private nuisance, and tortious

interference with business relations or employee relations. Problems began soon

after Patra was first employed by Schlumberger as a software architect in March

2019. Schoene was another Schlumberger employee and soon after Patra began

working at Schlumberger, Schoene complained that Patra was harassing her by

giving her unwanted attention, leaving her gifts, making inappropriate comments,



1
      The underlying case is Clare Schoene and Adam E. Hampton v. Gyanendra Patra,
      cause number 20-DCV-271333, pending in the 400th District Court of Fort Bend
      County, Texas, the Honorable Maggie Jaramillo presiding.
2
      Pending the outcome of this Court’s ruling on Patra’s habeas, the trial court granted
      Patra’s request to suspend the imposition of commitment and released Patra on $100
      bond with the following restrictions: (1) he must wear a GPS tracking device on his
      ankle; (2) he must remain in his home from 6:00 p.m. to 6:00 a.m. Monday through
      Friday; (3) he must remain in his home between the hours of 6:00 p.m. Friday
      through 6:00 a.m. Monday; (4) he is to be supervised by the fort Bend county
      Pretrial Services.
                                            2
and refusing to leave her alone at the office. Because Patra’s behavior made her

uncomfortable, Schoene complained to the Schlumberger Human Resources office.

Patra was subsequently fired in part because he told the HR officer that he believed

Schoene was going to leave her family and run away with him.

      Patra’s conduct continued even after his termination from Schlumberger.

Patra began sending emails to Schoene’s work email address and later to her personal

email address. Schoene complained that Patra had followed her from work to a

restaurant and to a gas station. On one occasion, he drove by and attempted to talk

to Schoene while she was walking near her home with her small children. Hampton

also discovered that Patra had put a tracking software on his emails allowing him to

know when someone opened and read his emails.

      Schoene and Hampton filed suit seeking an injunction to stop Patra’s

harassment of Schoene. The trial court initially entered a temporary restraining

order against Patra, but on March 6, 2020, the trial court entered an agreed final

judgment and injunction, prohibiting Patra from contacting or communicating with

Schoene and Hampton, from contacting or communicating with certain co-workers

of Schoene’s, from coming within 500 feet of Schoene’s workplace, and from

coming within 500 feet of Schoene and Hampton and their home.

      On June 17, 2020, Schoene and Hampton filed a motion to show cause,

claiming that Patra had violated the order by coming within 500 feet of their home.


                                         3
The trial court held a hearing at which Schoene and Hampton testified. Patra was

sworn in at the beginning of the hearing along with all other witnesses, but when he

was called to the stand, he asserted his Fifth Amendment right not to testify. On

July 20, 2020, the trial court signed an order holding Patra in contempt for violating

the March order and for commitment to county jail. The trial court suspended the

commitment and ordered bond, which Patra posted.

                                      Analysis

      Patra claims the contempt order is void because (1) the trial court violated

Patra’s Fifth Amendment right against self-incrimination by forcing Patra to be

called as a witness, and (2) by holding him in contempt without proof of a willful

violation of the March order. Patra also contends that the commitment order is

insufficient and violates Patra’s due process rights.

      An original habeas proceeding is the vehicle for collaterally attacking a

commitment order. See In re Henry, 154 S.W.3d 594, 596 (Tex. 2005); In re

Denson, No. 01-19-00653-CV, 2020 WL 425291, at *1 (Tex. App.—Houston [1st

Dist.] Jan. 28, 2020, orig. proceeding) (mem. op., not designated for publication).

“A writ of habeas corpus will issue if the trial court’s contempt order is void, either

because it is beyond the court’s power or because the relator has not been afforded

due process.” Henry, 154 S.W.3d at 596. The contempt order is presumed valid




                                          4
unless the relator discharges his burden of showing entitlement to relief. See In re

Parr, 199 S.W.3d 457, 460 (Tex. App.—Houston [1st Dist.] 2006, orig. proceeding).

                          No Fifth Amendment Violation

      Patra first complains that the contempt order is void because the trial court

forced Patra to be sworn and called as a witness in violation of his Fifth Amendment

right against self-incrimination. Patra did not testify, but he asserts that the trial

court violated his Fifth Amendment right merely by requiring him to be sworn as a

witness after he had asserted his Fifth Amendment right against self-incrimination.

      Criminal contemnors have a privilege against self-incrimination. See Ex parte

Werblud, 536 S.W.2d 542, 547 (Tex. 1976); Ex parte Bowers, 886 S.W.2d 346, 351

(Tex. App.—Houston [1st Dist.] 1994, writ dism’d w.o.j.). If an alleged criminal

contemnor asserts his privilege against self-incrimination, or his counsel asserts the

privilege for him, the contemnor should not be sworn in and compelled to testify.

See Werblud, 536 S.W.2d at 548; Bowers, 886 S.W.2d at 351.

      The record shows that Patra did not assert his Fifth Amendment right before

he was sworn. The record of the hearing reveals that all witnesses were sworn as a

group before the recording of the hearing began. Neither Patra’s attorney nor Patra

raised the privilege against self-incrimination at that time and did not object to the

trial court swearing Patra in as a witness. When counsel for real parties in interest

stated that he intended to call Patra as a witness, the trial court observed that Patra


                                           5
had previously been sworn and admonished him in detail about his rights and the

possible consequences of testifying given that the hearing concerned criminal

contempt. After the trial court’s admonishments, counsel for real parties in interest

asked Patra if he intended to answer questions and Patra asserted his Fifth

Amendment right for the first time. No further questions were asked.

      Because the record shows that Patra did not assert his Fifth Amendment right

until he was called to the stand, and that no questions were asked after he asserted

his privilege, Patra has not established that the contempt order is void based on a

violation of his Fifth Amendment right.

                   No Improper Shifting of the Burden of Proof

      Patra next claims that the trial court improperly required him to show good

cause for his alleged violations of the March judgment when the law clearly places

the burden of proof on the movant for contempt.

      Contempt orders that involve commitment are considered “criminal”

contempt orders and must be supported by proof “beyond a reasonable doubt of:

(1) a reasonably specific order; (2) a violation of the order; and (3) the willful intent

to violate the order.” Ex parte Chambers, 898 S.W.2d 257, 259 (Tex. 1995) (orig.

proceeding); see In re Braden, 483 S.W.3d 659, 664 (Tex. App.—Houston [14th

Dist.] 2015, orig. proceeding). In an original proceeding, “the appellate court cannot

weigh the evidence supporting the trial court’s contempt finding, but the court can


                                           6
determine whether the contempt judgment is void because there is no evidence of

contempt.” Braden, 483 S.W.3d at 664.

      An order is “reasonably specific” if the terms are clear, specific, and

unambiguous such that a person who is charged with obeying the order will readily

know the obligations imposed upon him. See Chambers, 898 S.W.2d at 260. “A

court order is insufficient to support a judgment of contempt only if its interpretation

requires inferences or conclusions about which reasonable persons might differ.”

Id. (emphasis in original).

      The March judgment, which was admitted into evidence, contained

reasonably specific provisions stating the behaviors or actions that were prohibited.

For example, the March judgment requires Patra to “refrain from coming within five

hundred (500) feet of CLARE SCHOENE and/or ADAM[] HAMPTON’s person,”

to “refrain from coming within five hundred (500) feet of CLARE SCHOENE and/or

ADAM[] HAMPTON’s residence located at [address specified],” and to “refrain

from coming within five hundred (500) feet of CLARE SCHOENE’s place of

business located at [address specified].” The March judgment also required Patra to

refrain from texting or emailing Schoene and other specified persons.

      Real parties next had to establish a violation of the order and the willful intent

to violate the order. Schoene and Hampton testified that Patra had come within 500

feet of their residence and their persons, and that Patra had texted and emailed


                                           7
Schoene. Patra does not challenge the finding of a violation of the injunction.

Instead, he claims that there was no proof of willfulness or intent to violate the March

order. But “[n]oncompliance with an unambiguous order of which one has notice

will ordinarily raise an inference that the noncompliance was willful.” Chambers,

898 S.W.2d at 261.

      Patra interprets the trial court’s order to have improperly shifted the burden of

proof of this element to him. But Patra had notice of an unambiguous court order,

shown by his signature on the order, which the trial court found he violated. See id.

Because noncompliance raises an inference of willfulness, and Patra did not rebut

the inference, proof of noncompliance with the trial court’s March 6, 2020 order was

sufficient and Patra has not established that the trial court improperly shifted the

burden of proving intent or willfulness to Patra.

      The Commitment Order Contains No Express Directive to Sheriff

      Patra next complains that his right to due process was violated by the trial

court’s insufficient order of commitment. Specifically, Patra claims that the order

does not satisfy the requirements for a proper commitment order.

      A valid commitment order is essential to satisfy due process. See Ex parte

Wilson, 797 S.W.2d 6, 7 (Tex. 1990) (orig. proceeding). “A commitment order is

the warrant, process, or order by which a court directs a ministerial officer to take

custody of a person.” See In re Dotson, 981 S.W.2d 237, 238 (Tex. App.—Houston

                                           8
[1st Dist.] 1998, orig. proceeding). A commitment order may be included in the

contempt order, but for the commitment order to satisfy due process, it must direct

the sheriff to detain the contemnor. See Ex parte Hernandez, 827 S.W.2d 858, 858–

59 (Tex. 1992).

      In Hernandez, the trial court’s order held Hernandez in contempt and ordered

him confined in the county jail for 180 days, but it did not direct the sheriff to take

him into custody or direct the clerk to issue a writ of attachment or commitment to

the proper officer. See id. at 858. The Texas Supreme Court granted the writ and

ordered Hernandez discharged because there was no directive to the sheriff or

separate order for attachment or commitment. See id. at 859.

      The trial court’s July 20, 2020 order in this case provides:

             IT IS FURTHER ORDERED, ADJUDGED AND
             DECREED THAT Defendant Patra be placed into
             confinement for the term of forty-five (45) days in the Fort
             Bend County Jail. Said term is to be accrued on a day for
             day basis. Defendant PATRA shall turn himself into the
             Fort Bend County Jail on or before Monday July 20, 2020
             at 5:00 p.m.

      The first sentence of this order is very similar to the language in the Hernandez

order. The first sentence orders Patra to be “placed into confinement for the term of

forty-five (45) days in the Fort Bend County Jail,” but the order does not include a

directive to a sheriff and does not order the clerk to issue a writ of attachment or

commitment separately from the contempt order.

                                          9
      Although the first sentence of the order is practically identical to the language

in Hernandez, real parties claim that this Court has previously distinguished

Hernandez and upheld a similar order in Dotson. See 981 S.W.2d at 238. Although

real parties are correct in asserting that this Court upheld an order that committed

the contemnor to the Galveston County Jail without an express directive to the

sheriff or other ministerial officer to take Dotson into custody, the order in Dotson

contained slightly different language than the order in Hernandez. See Dotson, 981

S.W.2d at 238. The contempt order in Dotson ordered the relator “committed to the

county jail of Galveston County . . . .” Id. (emphasis added) (distinguishing language

from that in Hernandez, and stating “[w]hle this language is not explicitly directed

to a sheriff or other ministerial officer, it has been held sufficient as commitment”).

      Moreover, the last sentence in the commitment portion of the order

distinguishes it from orders in other cases because it not only does not contain a

directive to the sheriff to take Patra into custody, it directs Patra to turn himself into

the county jail. Based on the requirement in Hernandez that a commitment order

contain a directive to the sheriff, or at least include an attachment that directs another

officer to issue a writ of commitment or to take the contemnor into custody, this

order cannot serve as a commitment order and without an order of commitment,

Patra is not validly confined. See Hernandez, 827 S.W.2d at 858–59.




                                           10
                                   Attorney’s Fees

      Finally, Patra contends the trial court abused its discretion in awarding

attorney’s fees in the July order. Arguing that real parties did not plead statutory or

contractual authority for an award of attorney’s fees, Patra asserts that the trial court

lacked authority to impose them.

      In response, real parties state that they waive their claim for attorney’s fees.

Thus, we need not address the validity of Patra’s contention.

                                      Conclusion

      Accordingly, we grant the writ, order Patra discharged, and order the award

of attorney’s fees deleted from the order.



                                                Richard Hightower
                                                Justice

Panel consists of Justices Kelly, Hightower, and Countiss.




                                           11